DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on November 18, 2021, has been entered and acknowledged by the Examiner. 
	Cancellation of claims 2-3, 13-14 and 19-20 has been entered.
	Claims 1, 4-12, 15-17 and 18 are pending in the instant application.
Allowable Subject Matter
Claims 1, 4-12, 15-17 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation directed to a sidewall of an end of the sealing frame is recessed to define a second placement slot, the second placement slot and the first placement slot are located at the same end of the sealing frame and communicate with each other, the other end of the flexible printed circuit board extends through the first placement slot, is folded first to extend through the second placement slot, and is folded second to be disposed on the rear surface of the backlight module; wherein a first side surface of the supporting portion near the second placement slot is flush with a first surface of the second placement slot near the supporting portion, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by 
Regarding claims 4-11, the claims are allowable for the reasons given in claim 1 because of their dependency status from claim 1.
Regarding claim 12, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 12, and specifically comprising the limitation directed to a sidewall of an end of the sealing frame is recessed to define a second placement slot, and the second placement slot and the first placement slot are located at the same end of the sealing frame and communicate with each other; wherein a first side surface of the supporting portion near the second placement slot is flush with a first surface of the second placement slot near the supporting portion, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 15-17, the claims are allowable for the reasons given in claim 12 because of their dependency status from claim 12.
Regarding claim 18, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 18, and specifically comprising the limitation directed to a sidewall of an end of the sealing frame is recessed to define a second placement slot, and the second placement slot and the first placement slot are located at the same end of the sealing frame and communicate with each other; wherein a first side surface of the supporting portion near the second placement slot is flush with a first surface of the second placement slot near the supporting portion, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/Examiner, Art Unit 2879             

/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879